Martin, J.,
delivered the opinion of the court.
The plaintiffs claim the amount of an account presented by them to the administrator of the estate of the defendant’s ancestor, in the state of Mississippi, on which the adminis. trator wrote, he. believed it to be just and would pay it when in funds; and which was afterwards examined, allowed, and directed to be certified, by the chief justice of the Orphan’s Court, as appears by a note written by him on the account. It is further shown the account was presented to the defendant, in this state, and he promised to pay it, on a deduction of one thousand dollars, left him by the plaintiffs’ ancestor. There was judgement against him, and he appealed.
We are clearly of opinion the belief of the administrator, and his promise on the attestation of the chief justice of the Orphan’s Court, do not bind the heir. The chief justice did not hear any party or witnesses, and there was no suit pending before him or his court; and the administrator, though he could pay the debts of the estate, could not create one against it.
The defendant has claimed an exemption of performing his promise, on an allegation of his minority at the time he made it. On the examination of the testimony in this respect, we concur in the opinion of the District Court, who concluded the minority was not satisfactorily proven.
His counsel has objected to the charge of interest in the account. Evidence was given of the legality of the charge in the state of Mississippi, by a witness who deposed it was allowed by a statute. This testimony was objected to, as the statute ought to have been produced. The objection ought, in our opinion, to have prevailed, and the judgement, in this respect, is erroneous, in allowing interest.
The sum of one thousand dollars was properly deducted for the legacy, and the plaintiffs are entitled to the balance of the account, after deducting the interest.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be annulled, avoided, and *383reversed; that the plaintiffs recover from the defendant five hundred and forty dollars, with costs of suit in the District Court, they paying costs in this.